Citation Nr: 1754375	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  13-30 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher rating for degenerative disc disease of the lumbosacral spine, currently rated as 20 percent disabling prior to April 11, 2016 and 40 percent disabling thereafter. 

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.

3.  Entitlement to service connection for a bilateral hand disability other than carpal tunnel syndrome, to include as secondary to service-connected degenerative disc disease of the lumbosacral spine. 

4.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected degenerative disc disease of the lumbosacral spine.

5.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to May 1964 and from June 1964 to July 1983.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction over the claims file is currently held by the RO in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a February 2016 videoconference hearing.  A transcript of the hearing is of record. 

This case was remanded by the Board in March 2016 for additional development.  It has now returned to the Board for further appellate action.

The Veteran testified during the February 2016 videoconference hearing that he experienced pain in his shoulder blades and cervical spine he believed was secondary to the service-connected low back disability.  He did not raise specific claims for service connection for these conditions and they were referred by the Board in March 2016 to the Agency of Original Jurisdiction (AOJ) for appropriate action, to include contacting the Veteran and clarifying whether he intended to initiate claims for entitlement to service connection for cervical spine and shoulder disabilities as secondary to the service-connected low back disability.  The potential claims for entitlement to service connection for a cervical spine and shoulder disabilities were recognized by the Appeals Management Center (AMC) in September 2016 and forwarded to the AOJ.  However, the record shows that no further action has been taken and these matters are once again referred to the AOJ.  38 C.F.R. § 19.9(b) (2107). 

The issues of entitlement to service connection for carpal tunnel syndrome and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During the period prior to April 11, 2016, the Veteran's low back disability manifested orthopedic impairment with pain and limitation of motion most nearly approximating forward flexion to 60 degrees and a combined range of motion to 165 degrees without ankylosis or incapacitating episodes requiring bed rest prescribed by a physician having a total duration of at least four weeks.  

2.  During the period beginning April 11, 2016, the Veteran's low back disability manifested orthopedic impairment with flare-ups of pain and limitation of motion most nearly approximating forward flexion to 20 degrees and a combined range of motion to 90 degrees without ankylosis or incapacitating episodes requiring bed rest prescribed by a physician having a total duration of at least six weeks.  

3.  Throughout the claims period, the Veteran manifests neurological impairment of the left lower extremity diagnosed as neurogenic claudication that most nearly approximates mild incomplete paralysis of the sciatic nerve.
4.  A bilateral hand disability, diagnosed as cervical radiculopathy and ulnar neuropathy, was demonstrated years after service, is not etiologically related to any incident of active military service, and is not caused or aggravated by a service-connected disability. 

5.  A bilateral hip disability, diagnosed as arthritis, was demonstrated years after service, is not etiologically related to any incident of active military service, and is not caused or aggravated by a service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for a higher rating orthopedic impairment due to degenerative disc disease of the lumbosacral spine, rated as 20 percent disabling prior to April 11, 2016 and 40 percent disabling thereafter, are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2017).

2.  The criteria for a separate 10 percent rating, but not higher, for neurological impairment of the left lower extremity, currently diagnosed as neurogenic claudication, are met.  38 U.S.C. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520.

3.  A bilateral hand disability other than carpal tunnel syndrome, currently diagnosed as cervical radiculopathy and ulnar neuropathy, was not incurred in or aggravated by active service and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.  

4.  A bilateral hip disability, currently diagnosed as bilateral hip arthritis, was not incurred in or aggravated by active service nor may it be presumed to have been incurred therein, and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Increased Rating Claim

Service connection for recurrent low back pain with left nerve root irritation syndrome was granted in an April 1985 rating decision.  An initial 10 percent evaluation was assigned effective October 25, 1984.  An increased 20 percent evaluation was granted in a February 1994 rating decision and the service-connected disability was recharacterized as degenerative disc disease of the lumbosacral spine.  The April 2010 rating decision on appeal continued the 20 percent evaluation for the low back disability and an increased 40 percent evaluation was granted in a September 2016 rating decision effective April 11, 2016.  Thus, the Veteran's disability is currently rated as 20 percent disabling prior to April 11, 2016 and 40 percent disabling thereafter.  He contends that increased ratings are warranted as his back condition manifests flare-ups of lumbar spine and left leg pain that result in functional impairment. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected degenerative disc disease is rated under the general rating formula for diseases and injuries of the spine  and by analogy to Diagnostic Code 5242 for degenerative arthritis of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237-5242.  As the Veteran is service-connected for degenerative disc disease, the criteria pertaining to intervertebral disc syndrome and Diagnostic Code 5243 is also for application.  Intervertebral disc syndrome is evaluated under the general formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes in Diagnostic Code 5243, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

In applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  

The Board finds that the current 20 percent evaluation is the appropriate rating for orthopedic impairment associated with the service-connected low back disability during the period prior to April 11, 2016.  The medical and lay evidence of record establishes that the Veteran manifested pain and limitation of motion of the thoracolumbar spine during this period, but it did not result in loss of motion or functional impairment that more nearly approximates the criteria for an increased rating.  

With respect to limitation of motion during the period prior to April 11, 2016, the Board finds that a rating in excess of 20 percent is not warranted.  The Veteran's ability to move his thoracolumbar spine was most restricted at a May 2013 VA examination.  At that time, forward flexion was measured to 60 degrees with a combined range of motion to 165 degrees.  These findings are contemplated by the current 20 percent evaluation.  The Veteran did not experience any additional loss of motion upon repetitive testing and while he experienced some pain during motion testing, the limitation of motion recorded by the VA examiner reflects the point at which the Veteran began to experience pain.  At no time during this period did the Veteran demonstrate forward flexion limited to 30 degrees or ankylosis of the spine as required for an increased 40 percent evaluation under the general rating formula.  

The Board also notes that the Veteran only sought treatment for his low back disability on one occasion during the claims period; in September 2014 he was seen in the emergency department of the VA Medical Center (VAMC) for back and hip pain after falling on the edge of a coffee table.  Some limited motion and tenderness was noted upon examination, but there is no indication that the Veteran experienced limited motion that most nearly approximated flexion limited to 30 degrees, even after incurring an acute injury.  The Veteran has also not provided any specific lay statements in support of his claim during this period and he testified in February 2016 that he was not receiving treatment for his low back disability and did not experience back pain other than intermittent flare-ups.  Thus, even with consideration of all relevant functional factors, the Board finds that a rating in excess of 20 percent for orthopedic impairment of the lumbar spine prior to April 11, 2016 is not warranted. 

The Board also finds that an increased rating is not warranted during the period beginning April 11, 2016.  During this period, the Veteran's disability is rated as 40 percent disabling and a higher rating requires a finding of ankylosis, i.e. "immobility and consolidation of a joint."  Lewis v. Derwinski, 3 Vet. App. 259   (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987).  The Veteran has clearly retained some useful motion of the lumbosacral spine during the claims period; at the most recent VA examination in February 2017 he manifested forward flexion to 20 degrees and a combined range of motion to 90 degrees.  The examiner noted that the Veteran's range of motion was not unusual for his age and both the April 2016 and February 2017 VA examiners specifically found that the Veteran did not have ankylosis of the thoracolumbar spine.  While forward flexion was reduced at the February 2017 VA examination, the provisions of 38 C.F.R. § 4.40 and § 4.45 pertaining to functional loss are not for consideration where, as here, the Veteran is in receipt of the highest rating possible based on limitation of motion and a higher rating requires ankylosis.   Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).  As the Veteran's entire thoracolumbar spine is clearly not ankylosed, a rating in excess of 40 percent is not warranted for the orthopedic impairment associated with the service-connected degenerative disc disease of the lumbosacral spine.  

The Board must now determine whether an increased rating is warranted at any time under the criteria pertaining to intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5243, provides for a 40 percent evaluation with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A maximum 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  

The evidence does not show, and the Veteran does not allege, that he has experienced incapacitating episodes requiring bedrest prescribed by a physician.  He testified in February 2016 that he "sometimes" experienced back pain and was not currently receiving any treatment for his back disability from a health care provider.  Treatment records also do not document any instances of doctor-prescribed bedrest.  As noted above, the Veteran received emergency treatment for back and hip pain in September 2014 after falling on a table, and while the treating physician recommended "rest and warm compresses to [the] affected area," the Veteran was not specifically prescribed bedrest.  There is no other instance during the claims period when the Veteran sought medical treatment for low back pain and he specifically denied ever requiring bedrest at the February 2016 hearing.  The Veteran has clearly not experienced any incapacitating episodes as defined by VA during any 12 month period relevant to the claim.  Therefore, an increased rating is also not warranted under the criteria pertaining to intervertebral disc syndrome. 

In sum, the Veteran's orthopedic impairment of the service-connected lumbar spine is appropriately rated as 20 percent disabling prior to April 11, 2016 and 40 percent disabling thereafter.  The Board will now turn to whether a separate rating is warranted for neurological impairment associated with the service-connected lumbar spine condition.  The general rating formula provides for separate ratings for neurologic manifestations of a back disability.  Disability involving a neurological disorder is ordinarily rated in proportion to the impairment of motor, sensory, or mental function.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. §§ 4.120, 4.124a.  

The Board finds that a separate evaluation is warranted for neurological impairment of the left lower extremity throughout the claims period.  The Board notes that the Veteran's original service-connected low back condition contemplated neurological impairment of the left leg as his disability was initially characterized as "recurrent low back pain with left nerve root irritation syndrome" in the April 1985 rating decision awarding service connection.  When the disability was recharacterized as degenerative disc disease in February 1994, no mention was made of the left lower extremity.  The Veteran has complained of symptoms affecting the left leg on multiple occasions, to include reporting radiating pain and numbness at the May 2013 VA examination and testifying during the February 2016 hearing that he noticed occasional pain down the left leg.  Although the April 2016 VA examiner specifically found that the Veteran did not have a condition characterized as radiculopathy, the examiner did conclude that the Veteran's symptoms were the result of neurogenic claudication that was related to his service-connected low back disability.  A separate rating is therefore appropriate for the neurological impairment of the left lower extremity.  

The Board finds that a 10 percent rating under Diagnostic Code 8520 pertaining to incomplete paralysis of the sciatic nerve is appropriate for the left leg throughout the claims period.  Under this diagnostic code, complete paralysis of the sciatic nerve is assigned an 80 percent rating when the foot dangles and drops, no active movement is possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  For incomplete paralysis of the sciatic nerve, a 10 percent rating is assigned for mild incomplete paralysis, a 20 percent rating for moderate incomplete paralysis, a 40 percent rating for moderately-severe incomplete paralysis, and a 60 percent rating for severe incomplete paralysis, with marked muscle atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Board finds that an initial 10 percent rating, but not higher, is appropriate for the Veteran's neurological impairment of the left leg.  As noted above, the Veteran has complained of left leg radiating pain and numbness on several occasions, including during the May 2013 VA examination and February 2016 hearing.  The February 2017 VA examiner also specifically opined that the Veteran experienced mild symptoms of nerve root impingement.  However, neurological examination of the lower extremity was normal upon VA examinations in April 2016 and February 2017.  There are also no findings or diagnoses of neurological impairment in the Veteran's treatment records.  An initial 10 percent evaluation, associated with mild incomplete paralysis of the sciatic nerve, is therefore warranted for the Veteran's subjective complaints of pain and numbness of the left leg.  Regarding the right lower extremity, the record does not establish the presence of any right lower extremity neurological impairment related to the low back.

The Board has considered whether there is any other schedular basis for granting a higher rating for the orthopedic and neurological impairment resulting from the Veteran's low back disability other than the separate rating granted above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the grant of any higher schedular ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


Bilateral Hand Disability 

The Veteran contends that service connection is warranted for a bilateral hand disability other than carpal tunnel syndrome as it was incurred secondary to his service-connected low back disability.  Initially, the Board finds that the record establishes a current disability other than carpal tunnel syndrome (which is addressed in the remand below).  Treatment records document diagnoses of cervical radiculopathy and ulnar neuropathy by a VAMC neurosurgeon in April 2010 and confirmed upon electromyography (EMG) testing in August 2009 and a nerve conduction study (NCS) in October 2010.  The Veteran was also diagnosed with cervical radiculopathy and ulnar neuropathy by VA examiners in May 2013, April 2016, and April 2017.  He manifests hand weakness and contracture of the fingers due to these neurological deficits.

Although the Veteran clearly has bilateral hand disabilities other than carpal tunnel syndrome, the Board finds that the competent medical evidence of record does not demonstrate a relationship between the diagnosed conditions and the service-connected low back disability.  None of the Veteran's treating physicians have identified a nexus between the Veteran's hand disabilities and a lumbosacral spine disability.  In fact, the Veteran's VAMC doctors have clearly attributed the Veteran's radiculopathy and ulnar neuropathy to severe degenerative disc disease of the cervical spine with a disc protrusion likely causing nerve root impingement as demonstrated on a 2009 MRI.  Furthermore, the May 2013, April 2016, and April 2017 VA examiners all provided medical opinions against the claim, concluding that the Veteran's diagnosed hand conditions were not caused or aggravated by the service-connected degenerative disc disease of the lumbosacral spine.  The April 2016 VA examiner specifically found that the known anatomy and pathophysiology of the cervical spine establishes a link between the Veteran's cervical degenerative disc disease and affected hand nerves.  The April 2017 VA examiner also stated that "there is no medical correlation" between the service-connected low back disability and claimed hand conditions.  

The appellant's representative argues in an August 2017 brief that the Veteran should be service-connected for the claimed hand disability as his cervical degenerative disc disease involves the T1 level of the thoracic spine and the diagnostic code used to rate the Veteran's service-connected lumbar spine disability (38 C.F.R. § 4.71a, Diagnostic Code 5242) does not differentiate between the thoracic and lumbar spines; rather, a veteran is rated based on impairment to the "thoracolumbar spine" as a whole.  The Board finds this argument unconvincing.  The Veteran is only service-connected for a disability of the lumbosacral spine.  For the purposes of determining service connection, the cervical, thoracic, and lumbar spines are separate and distinct from one another.  The basis of the award of service connection for low back pain in the April 1985 rating decision was an in-service injury to the lower (lumbar) spine when the Veteran incurred a shrapnel wound to the low back from an exploding diesel engine in December 1967.  The Veteran's symptoms and impairment were associated with the lumbar spine, and service connection was only granted for this portion of the spine.  Diagnostic Code 5242 and the general rating formula for rating the spine may not distinguish between the thoracic and lumbar segments of the spine, but the AOJ did when limiting the award of service connection to a specific part of the Veteran's anatomy and spine.  Therefore, granting service connection for a disability that is related to the cervical and thoracic spine is not warranted as the Veteran is clearly not service-connected for disabilities involving these areas of the spine.  
The Board has also considered the statements of the Veteran in support of his claim.  The Veteran is competent to report observable symptoms of disability, but his opinion as to the cause of his condition simply cannot be accepted as competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007).  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (the etiology of the claimed hand disability) falls outside the realm of common knowledge of a lay person.  Jandreau at 1377.  Thus, while the Veteran contends that his cervical radiculopathy and ulnar neuropathy are secondary to a low back disability, the Board concludes that the Veteran's lay statements are outweighed by the competent medical evidence of record which weighs against service connection on a secondary basis.   

As a final matter, the Board must also consider whether service connection is warranted for the claimed hand disability as directly due to service.  In this case, there is no competent evidence of a link between the Veteran's claimed hand condition and service.  Service treatment records are completely negative for any complaints or treatment related to the hands.  The Veteran was treated for unknown elbow pain July 1976 and August 1982, but no pathology was identified to account for his symptoms.  In May 1983, the Veteran was treated for bilateral wrist pain on palpation of the bilateral carpals  and cadiocarpal joints.  The only diagnosis was arthralgia of unknown etiology and the Veteran's complaints in service did not involve the median or ulnar nerves, i.e. the nerves currently identified as the cause of his radiculopathy and neuropathy of the hands.  The Veteran's upper extremities were normal at the July 1983 retirement examination and the examining physician did not note any complaints related to the hands or upper extremities.  Post-service treatment records also do not document any complaints related to the hands until June 2009, more than 25 years after service, when the Veteran reported a history of hand arthritis at the VAMC.  The Veteran also testified in February 2016 that he experienced the onset of hand symptoms in 2006 or 2007.  The absence of lay or medical evidence of the claimed disability for many years after service is a factor weighing against the Veteran's claim for direct service connection.  The Board also observes that there is no competent medical evidence in support of the claim for direct service connection and none of the Veteran's physicians have identified a link between the Veteran's hand conditions other than carpal tunnel syndrome and service.  The Veteran has also not reported a continuity of symptoms since active duty.  

In sum, the record shows that the first evidence of the Veteran's claimed disability was more than 25 years after his separation from active duty.  In addition, the competent medical evidence does not establish that the Veteran's hand disability was incurred secondary to a service-connected disability or directly due to active service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's bilateral hand disability and a service-connected disability or active duty service.  The Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C. § 5107(b).


Bilateral Hip Disability

The Veteran contends that service connection is warranted for a bilateral hip disability as it is secondary to service-connected degenerative disc disease of the lumbosacral spine.  The Veteran testified in February 2016 that his hip pain has substantially improved since first filing his claim in 2008 and his current hip symptoms were similar to the pain he experienced in his low back. The evidence establishes a current bilateral hip disability as the Veteran was diagnosed with bilateral hip arthritis at VA examinations in May 2013, April 2016, and April 2017.  

Although the Veteran clearly has a bilateral hip disability the competent evidence does not a support a link between the diagnosed disability and the service-connected degenerative disc disease of the lumbar spine.  All three VA examiners provided medical opinions against the claim, noting that there was no association between degenerative disc disease in the lumbar spine and arthritis in the hips.  The April 2016 VA examiner further noted that patients are often confused as to the precise location of the pain they experience with low back disabilities due to the placement of the nerves of the hips and spine.  VA treatment records show that the Veteran has often complained about hip pain in the context of his low back disability and also incurred acute injuries of the hips in March 2007 and September 2014.  The weight of the evidence therefore establishes that the Veteran's hip disability was not incurred or aggravated by the service-connected low back disability. 

The Board has also considered whether service connection is warranted for the Veteran's bilateral hip arthritis on a direct basis.  Service records are negative for complaints or treatment related to the hips and the June 1983 retirement shows that the Veteran's lower extremities were normal upon physical examination.  The first post-service evidence of hip pain dates from June 1984, less than a year after the Veteran's discharge, but the Board notes that the Veteran's reports of pain at that time were related to his low back disability.  The Veteran was not diagnosed with a chronic hip condition until the May 2013 VA examination, 30 years after discharge, when the VA examiner diagnosed arthritis based on X-ray evidence.  A March 2007 X-ray of the left hip was normal and it is therefore clear that the Veteran did not manifest bilateral hip arthritis within the year period required by 38 C.F.R. §§ 3.307 and 3.309 for presumptive service connection as a chronic disease.  There is no competent medical evidence in support of the claim for direct service connection and none of the Veteran's physicians have identified a link between the Veteran's hip condition and service.  The Veteran has also not reported a continuity of symptoms since active duty.  

The Board has also considered the statements of the Veteran in support of his claim.  The Veteran is competent to report observable symptoms of disability, but his opinion as to the cause of his conditions simply cannot be accepted as competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007).  He does not possess the necessary expertise to provide a competent opinion regarding the etiology of his claimed disability and the weight of the evidence is clearly against service connection on a secondary or direct basis.  The Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C. § 5107(b).



ORDER

Entitlement to a higher rating for degenerative disc disease of the lumbosacral spine, currently rated as 20 percent disabling prior to April 11, 2016 and 40 percent disabling thereafter, is denied. 

Entitlement to a separate 10 percent rating, but not higher, for neurogenic claudication of the left lower extremity is granted.  

Entitlement to service connection for a bilateral hand disability other than carpal tunnel syndrome, to include as secondary to service-connected degenerative disc disease of the lumbosacral spine, is denied.

Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected degenerative disc disease of the lumbosacral spine, is denied.


REMAND

The case is REMANDED for the following action:

1.  Request that the Veteran submit a properly completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Return the claims file to the April 2017 VA examiner for an addendum medical opinion, or provide the claims file to an examiner with the appropriate expertise to render a medical opinion regarding the etiology of the Veteran's bilateral carpal tunnel syndrome.

After reviewing the claims file, the examiner should issue an addendum medical opinion addressing whether the Veteran's bilateral carpal tunnel syndrome is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to the Veteran's treatment for wrist pain in service in May 1983.  At that time, the Veteran complained of pain in the bilateral wrists with pain on palpation of the carpals and severe pain at the cadiocarpal joints.  The diagnosis was arthralgia of unknown etiology.  

The complete bases for all medical opinions must be provided and the VA examiner must address the May 1983 treatment for bilateral wrist pain.

3.  After completion of the foregoing, readjudicate the claim for service connection for carpal tunnel syndrome along with the claim for entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the benefits sought on appeal are not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


